Order entered November 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00816-CV

        TRAVELERS INDEMNITY COMPANY OF CONNECTICUT, Appellant

                                             V.

                              BILLY THOMPSON, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-00557

                                         ORDER
       Before the Court is appellant’s November 18, 2016 second unopposed motion for an

extension of time to file appellant’s brief. We GRANT appellant’s motion.

       We ORDER the brief be filed no later than December 21, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE